Citation Nr: 1427830	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  10-39 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss.

2.  Entitlement to a compensable rating for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)




ATTORNEY FOR THE BOARD

L. Buchs, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1960 to July 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, in which the RO, in May 2010 denied a compensable rating for bilateral hearing loss, and in May 2012, denied a compensable rating for GERD.

The Veteran testified before the undersigned Veterans Law Judge at an April 2014 Travel Board hearing in Waco, Texas; and a copy of the transcript has been associated with the record.  The Board has reviewed the Veteran's physical claims file and both the Veterans Benefits Management System and "Virtual VA" files to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.  In April 2014, prior to the promulgation of a decision in the appeal, the Veteran notified VA that he desired to withdraw the portion of his claim regarding bilateral hearing loss.

2.  For the entire rating period, GERD has been manifested by persistently recurrent epigastric distress with heartburn and regurgitation.




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal for entitlement to a compensable rating for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for a 10 percent rating, and no higher, for gastroesophageal reflux disease have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.114, Diagnostic Code 7346 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal of Bilateral Hearing Loss Claim

A Veteran may withdraw an appeal in writing or on the record at a hearing on appeal at any time before the Board promulgates a final decision.  38 C.F.R.            § 20.204.  When a Veteran does so, the withdrawal effectively creates a situation where there no longer exists any allegation of error of fact or law.  Consequently, in such an instance, the Board does not have jurisdiction to review the appeal, and the appropriate action by the Board is dismissal.  38 U.S.C.A. § 7105(d).

In both a written statement and by testimony at the April 2014 Travel Board Hearing, the Veteran indicated that he wished to withdraw his appeal with respect to the issue of a compensable rating for bilateral hearing loss, currently before the Board.  As the Veteran has withdrawn this appeal, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal for a compensable rating for bilateral hearing loss, and it is dismissed.

Duties to Notify and to Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013);    38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  Notice consistent with 38 U.S.C.A.      § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this case, a VCAA notice letter sent in April 2011 satisfied the provisions of 
38 U.S.C.A. § 5103(a).  In this letter, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claim; the information and evidence that VA would seek to provide; the information and evidence the Veteran was expected to provide; and the information required by Vazquez-Flores.

The Board finds that all necessary assistance has been provided to the Veteran.  In March 2012, the RO provided the Veteran with a VA examination to assist in determining the extent of the Veteran's GERD disability.  As the examination report was written after an interview with the Veteran, and contained specific findings indicating the nature of the Veteran's GERD disability and symptomatology, the VA examination is adequate for VA purposes.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).
Private treatment records and statements from the Veteran have been associated with the record.  As noted above, the Veteran also testified at a Travel Board hearing in April 2014.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained; hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Rating Laws and Regulations

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2013).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2013).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2013).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2013).

Where, as here, entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Francisco v. Brown,   7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See Francisco, 7 Vet. App. at 58; Hart, 21 Vet. App. at 505.
GERD Analysis

The Veteran contends that the severity of his GERD disability warrants a compensable rating.  The Veteran reported in his claim that due to the severity he had to double his medications, he had problems sleeping at night because of fluids coming back up during his sleep, and that his symptoms were a constant problem.  The Veteran testified in the Travel Board hearing that he experienced regurgitation and heartburn, where acid comes up the esophagus, causing severe pain.

GERD is rated under Diagnostic Code 7346 for hiatal hernia.  Under Diagnostic Code 7346 a 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  For a 30 percent rating, GERD must manifest as persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 10 percent rating is warranted where GERD manifests with two or more of the symptoms for the 30 percent evaluation of less severity.

After review of the evidence, lay and medical, the Board finds a 10 percent rating for GERD is warranted.  The Veteran was provided a VA examination in March 2012 to assist in determining the current severity of his GERD.  The VA examiner noted that the Veteran had recurring episodes of symptoms that were not severe, less than once a day; however, the Veteran reported having more severe daily symptoms of epigastric distress.

The Veteran is competent to report his symptoms of GERD as he sensed them, and the Board finds him credible.  In April 2011, the Veteran provided a log of symptoms from August 2010 to April 2011.  The log includes recorded symptoms of nausea, vomiting, heartburn, and acid reflux, which disrupted the Veteran's sleep.  The Board finds the log of the Veteran's episodes of distress probative in determining the severity of his GERD.

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the weight of the evidence, lay and medical, supports a 10 percent rating, and no higher, for GERD.

In order to warrant a higher rating of 30 percent, GERD must manifest as persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  The Veteran testified in the April 2014 Travel Board hearing that his symptoms associated with GERD were not accompanied by such pain.


ORDER

The appeal for a compensable rating for bilateral hearing loss is dismissed.

For the entire rating period, a 10 percent rating for gastroesophageal reflux disease is granted.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


